Citation Nr: 0517480	
Decision Date: 06/27/05    Archive Date: 07/07/05

DOCKET NO.  96-10 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Trueba, Counsel




INTRODUCTION

The veteran had active service from November 1967 to July 
1970.

The case comes before the Board of Veterans' Appeals (Board) 
from a January 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Waco, Texas.  

In May 2002, the Board sought to develop the issue of 
entitlement to service connection for PTSD internally 
pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  The Board 
notified the veteran that once the development had been 
completed, the veteran would be informed of the development, 
and the Board would issue a decision.  Nevertheless, in May 
2003, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) issued Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed.Cir. 2003).  In the case, the Federal Circuit Court 
invalidated portions of the Board's development regulation 
package.  The Federal Circuit Court further stated that the 
Board was not allowed to consider additional evidence 
[evidence developed by the Board] without remanding the case 
to the RO for initial consideration and without having a 
waiver by the appellant.  Therefore, in accordance with the 
instructions given by the Federal Circuit Court, the claim 
was remanded to the RO in July 2003.  At present, the 
veteran's case is once again before the Board for appellate 
review.

The Board notes that the veteran was scheduled to present 
testimony at an RO hearing on April 8, 1996, but that this 
hearing was re-scheduled for April 23, 1996 at the request of 
the veteran's representative.  However, the veteran failed to 
report to the April 23, 1996 hearing.  As the record does not 
contain further indication that the veteran or his 
representative requested that the hearing be rescheduled, the 
Board deems the veteran's request for a hearing withdrawn.  
See 38 C.F.R. 
§ 20.700-20.704 (2004).




FINDINGS OF FACT

1.  VA has expended sufficient effort to obtain all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the issue discussed in this decision.

2.  The competent medical evidence of record does not show 
that the veteran is currently diagnosed with PTSD based upon 
a verified stressor from service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA. The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2004).

In this regard, the Board acknowledges that the veteran has 
not been provided notice of the VCAA as required by 38 
U.S.C.A. § 5103(a), as noted by the veteran's representative 
in the June 2005 Informal Hearing Presentation.  However, as 
further discussed below,"[c]ongress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).  In the present case, the current schedular 
criteria incorporate the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM), see 38 C.F.R. § 4.130 (2004).  The evidence, 
however, does not show that there has been an unequivocal 
diagnosis of PTSD by mental heath professionals in accordance 
with the applicable DSM criteria as to both adequacy of 
symptomatology and sufficiency of the stressor (or 
stressors).  See generally Cohen v. Brown, 10 Vet. App. 128, 
153 (1997).  

In this respect, VA General Counsel held that under 38 
U.S.C.A. § 5103(a), the Department of Veterans Affairs (VA) 
is not required to provide notice of the information and 
evidence necessary to substantiate a claim where the claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claim 
ineligible for the claimed benefit."  See VAOPGCPREC 5-2004 
(Jun. 23, 2004).  The Board is bound in its decision by these 
precedent opinion of the Chief Legal Officer of the VA.  38 
U.S.C.A. § 7104(c); 38 C.F.R. §§ 19.5, 20.101(a).  And, in 
this case, as the veteran does not currently suffer from the 
claimed psychiatric disability, that being PTSD, undisputed 
facts render the claim ineligible for the claimed benefit.  
Therefore, the Board finds that no further action is 
necessary under the VCAA in this case, that the absence of 
the VCAA notice in this case is harmless error and that the 
case is ready for appellate review.

Notwithstanding the above discussion, the Board finds that 
the veteran has been informed of the evidence needed to show 
his entitlement to service connection for PTSD via RO letters 
issued September 2002, November 2003 and November 2004; the 
January 1994 rating decision; the May 1994 statement of the 
case (SOC), and the multiple supplemental statements of the 
case (SSOCs) issued from August 1994 to the present.  See 
generally 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the VA has attempted to assist the claimant in 
obtaining evidence necessary to substantiate the case, 
including unsuccessfully attempting to verify the veteran's 
claimed stressors.  Specifically, following the veteran's 
description of the claimed stressors in various statements, 
including in September 1993 and May 1997 statements 
describing the deaths of several fellow soldiers, the RO 
attempted to verify the claimed stressors by contacting the 
United States Armed Services Center for Research of Unit 
Records (USACRUR) in September 2002 and September 2004.  
However, in a March 2005 response, the USACRUR noted that 
they were unable to verify the claimed stressors including 
the reported deaths of the service-men who reportedly served 
with the veteran.  In this respect, the Board notes that in 
correspondence from the veteran received at the Board in May 
2005, the veteran acknowledged the USACRUR response and 
essentially that the reported "casualties" were not meant 
as these people having died, but rather as "casualties" in 
the sense that they live with physical and psychological 
casualties just like the veteran currently does.  In sum, the 
Board finds that all identified and available evidence has 
been obtained, including all relevant treatment records and 
examination reports.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c).  See Quartuccio, supra.

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2004).  Service connection may also be granted on a 
presumptive basis for a psychosis if manifested to a 
compensable degree within a one year period of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that the veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the case 
law of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claims or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claims, in which case the claims must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The 
Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with 
respect to benefits under laws administered by the Secretary.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002).

In this case, the veteran contends that he currently suffers 
from PTSD which is related to his active service.  The 
service medical records are negative for any complaints or 
treatment for PTSD, although there is evidence that the 
veteran was seen with complaints of schizophrenic reaction, 
hallucinations, and insomnia with anxiety in June 1969, 
October 1969 and November 1969. 

At present, the evidence of record includes the veteran's 
service medical records, and the below described post-service 
evidence, including treatment records from the Austin VA 
Medical Center (VAMC) dated from 1991 to 1994, the Big Spring 
VAMC dated from 1992 to 1993, and the San Antonio VAMC dated 
1993.  These records essentially describe the treatment the 
veteran has received over time for various health problems, 
including increased depression and chronic headaches in 
November 1993, heroine abuse in July 1995, and polysubstance 
abuse with personality disorder from December 1992 to 
February 1993.

In addition, the evidence includes treatment records from the 
Vet Center dated from 1992 to 1993 which describe the 
treatment the veteran has received for psychiatric 
symptomatology, mostly related to substance abuse problems.  
The Board acknowledges that these records include diagnoses 
of history of PTSD, including familial history, in February 
1993, August 1993 and November 1993 notations.  However, 
these records lack evidence of an unequivocal diagnosis of 
PTSD by mental heath professionals in accordance with the 
applicable DSM criteria as to both adequacy of symptomatology 
and sufficiency of the stressor(s).  See 38 C.F.R. § 4.130 
(2004); see generally Cohen, supra..  

Upon a review of the evidence, the Board finds that the 
preponderance of the evidence in this case is against an 
award of service connection for the claimed PTSD.  The record 
simply does not include evidence that the veteran is actually 
currently diagnosed with PTSD.  Additionally, the record does 
not include any medical evidence showing that the veteran 
presented symptoms related to the claimed PTSD during active 
service; or that he was actually diagnosed with the 
disability during service.

The Board acknowledges an independent medical opinion may 
provide evidence as to the etiology for the mental disorders 
found in the record, including symptoms of depression, 
insomnia, anxiety and polysubstance abuse.  However, the 
Board finds that the issue of service connection for the 
above disorders/symptoms are not currently before the VA or 
the Board for adjudication, and thus, the VCAA duties to 
inform and assist with respect to these disorders are not in 
effect.  In sum, the need for an independent medical opinion 
is not shown.  38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 
20.901(d) (2004).  The veteran, of course, is free to submit 
his application to VA for service connection for the above 
disorders.  

The Board also acknowledges the possible argument that the 
veteran's self-medicates with illicit substances in order to 
mask or cope with the PTSD symptomatology.  However, the law 
is clear that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (holding that a witness must be competent in order 
for his statements or testimony to be probative as to the 
facts under consideration). "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).  In this case, service connection may only be 
establish for a firm diagnosis of PTSD, which the evidence 
does not currently show.  PTSD symptomatology is not 
sufficient to establish service connection.

For the foregoing reasons, service connection for PTSD must 
be denied.  In arriving at this conclusion, the Board has 
considered the veteran's written arguments, and the lay 
statements, submitted in support of the veteran's claim that 
he has PTSD related to service.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992). 

The law is clear that when the evidence is in relative 
equipoise as to the merits of an issue, the benefit of the 
doubt in resolving the issue is to be given to the appellant.  
38 U.S.C.A. § 5107(b).  In this case, it is apparent that the 
veteran's claimed disorder was not incurred in or aggravated 
by service, given that the evidence of record is completely 
devoid of evidence supporting the veteran's contentions of a 
current disability.  As such, the Board finds that the 
evidence is not in at least relative equipoise, and that the 
reasonable doubt rule is not for application in this case.  
The veteran's claim of service connection for PTSD is denied.  
See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991). 


ORDER

Service connection for PTSD is denied.


	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


